DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 12, and 13, the prior art does not teach or suggest an image pickup apparatus comprising an image pickup device and a processor that executes instructions to: perform a first flicker detection  in a state where the image pickup device is drive at a first frame rate, using image data successively acquired at the first frame rate, and to perform a second flicker detection in a state where the image pickup device is driven at a second frame rate slower than the first frame rate, to perform the second flicker detection using a predetermined number of divided pieces of image data, the divided image data is divided into predetermined areas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Onodera (US 2017/0366731 A1) discloses the division of image signals into blocks at a frame rate and performing flicker detection on said image blocks (paragraph 0080, 0090) but does not teach or suggest the first and second first detection processes as required by the claims of the instant application. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696